IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
JOHN PHILLIP BRYANT,

              Petitioner,

v.                                                     Case No. 5D18-595

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 20, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

John Phillip Bryant, Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the April 22, 2016

judgment and sentence rendered in Case No. 2012-CF-32675-A, in the Circuit Court in

and for Brevard County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, WALLIS and EISNAUGLE, JJ., concur.